DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
Species A - Structure in which the flow-out block partitions are provided on both sides of the heat transfer space but not provided on both edges ([0037] of Applicant’s Specification)
Species B – Structure in which the heat radiation plate may also be provided with flow-out block partitions on both edges of the heat transfer space along its long side ([0038] of Applicant’s Specification).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  1-7.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of an electrical equipment battery for vehicles comprising: a secondary battery: a circuit board mounted with a protection circuit for the secondary battery and a heat generating element; and an outer case that accommodates the circuit board and the secondary battery, wherein the outer case has a heat radiation plate made of metal; the heat radiation plate being provided with a heat transfer space defined between the heat radiation plate and the heat generating element mounting part of the circuit board, an electrical-insulating and heat-conducting gel, having viscosity that is lowered by stress, is filled in the heat transfer space, heat generated by the heat generating element mounting part being transferred to the heat radiation plate via the electrical-insulating and heat-conducting gel; and the heat radiation plate has a flow-out block partition on an outer side of the heat transfer space. the flow-out block partition configured to suppress the electrical-insulating and heat-conducting gel filled in the heat transfer space from flowing out from the heat transfer space. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Morita (JP2005317456A, as given in the IDS) in view of Nishimoto (US 20160295745 A1) further in view of Garner (US 20060185836 A1), and even further in view of Takata et al (US 20020079119 A1).
Morita discloses an electrical equipment battery comprising: a secondary battery (battery 210 in Fig. 2), a circuit board (circuit board 600/600B in Fig. 8) mounted with a protection circuit (protection circuit) for the secondary battery and a heat generating element (power-based semiconductor element), and an outer case (outer case 100 in Fig. 1) that accommodates the circuit board and the secondary battery ([0018], [0035], [0038]-[0039]). Morita discloses the outer case is divided into an upper exterior case (101 in Fig. 2) and a lower exterior case (102 in Fig. 2, [0017]).
Morita discloses the circuit board has a heat generating element mounting part (the surface where the heat generating element is mounted on the circuit board). Morita discloses the circuit board generates heat ([0035]).
Regarding the intended use limitation in the preamble “an electrical equipment battery for vehicles”, Morita discloses “the packed battery of the present invention can be suitably applied to a packed battery in which a plurality of batteries such as a bicycle, a tool, and an automobile are connected in parallel and these are connected in series to increase the output” ([0049]). Therefore, Morita’s secondary battery would be capable of being utilized in a vehicle. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Morita does not disclose wherein the outer case has a heat radiation plate made of metal, the heat radiation plate being provided with a heat transfer space defined between the heat radiation plate and a heat generating element mounting part of the circuit board, an electrical-red to the heat radiation plate via the electrical-insulating and heat-conducting gel, and the heat radiation plate has a flow-out block partition on an outer side of the heat transfer space, the flow-out block partition configured to suppress the electrical-insulating and heat-conducting gel filled in the heat transfer space from flowing out from the heat transfer space. 
Nishimoto teaches an electronic control unit comprising a substrate (10 in Figs. 3-4, drawn to a circuit board) on which various electronic components are mounted (switching/heating elements 21 to 25 in Figs. 3-4) and a housing and a heat sink (80 and 70 in Figs. 3-4, drawn to the claimed “outer case”, [0016]-[0017], [0027]-[0028]). Nishimoto teaches the heat sink is generally formed into a substantially plate shape with a material having high heat conductance such as aluminum, and is disposed so as to be opposed to the back mounting surface (12 in Figs. 3-4) of the substrate ([0029]). Nishimoto teaches the heat sink has a radiating part (71 in Fig. 3) corresponding to a heating region of the substrate ([0029]). Nishimoto teaches a thermally-conductive insulating component such as a radiating gel (79 in Fig. 4, drawn to the claimed “an electrical-insulating and heat-conducting gel”) exists between the radiating part and the substrate (see Fig. 4, the space in which the thermally-conductive insulating component exists is drawn to the claimed “heat transfer space”, [0031], [0049]). Nishimoto teaches the heat sink receives heat generated by the electronic components mounted on the substrate (“The heat sink is provided to be opposed to one surface of the substrate, and includes a radiating part, which is disposed in correspondence to the heating region of the substrate and receives heat generated by the plurality of heating elements”, [0006]).
KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
However, modified Morita does not meet the limitation the electrical-insulating and heat-conducting gel has viscosity that is lowered by stress, and the heat radiation plate has a flow-out block partition on an outer side of the heat transfer space, the flow-out block partition configured to suppress the electrical-insulating and heat-conducting gel filled in the heat transfer space from flowing out from the heat transfer space. 
Garner teaches a heat source (5 in Fig. 1) and heat sink (10 in Fig. 1) are shown with a thermally conductive, electrically insulating layer (15 in Fig. 1) disposed therebetween ([0015]). Garner teaches the heat source may be any of a variety of electrical devices, or components of electrical devices, such as ICs, chip packages, printed circuit boards, or the like ([0016]). Garner 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching or Garner within the electrical equipment battery of modified Morita and provided the electrical-insulating and heat-conducting gel of modified Morita to be a thixotropic thermal compound in order to provide the electrical-insulating and heat-conducting gel has viscosity that is lowered by stress with the expectation this would still transfer the heat generated by the circuit board away from the circuit board, thereby cooling the circuit board. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
However, modified Morita does not meet the limitation the heat radiation plate has a flow-out block partition on an outer side of the heat transfer space, the flow-out block partition configured to suppress the electrical-insulating and heat-conducting gel filled in the heat transfer space from flowing out from the heat transfer space.
Takata teaches a seal structure using a thixotropic gel and provides the seal structure with a frame to prevent the gel from flowing (Fig. 3, [0036]).
One of ordinary skill in the art using thixotropic gel would understand that the gel would inherently become more viscous when shaken or agitated. Therefore, one of ordinary skill in the art would find it obvious to provide flow-out block partition, such as a frame, on an outer side of the heat transfer space of the heat radiation plate or change the form/shape of the heat radiation plate to provide flow-out block partitions on outer sides of the heat transfer space of the heat radiation plate in order to prevent the electrical-insulating and heat-conducting gel from flowing .

A telephone call was made to Michael J. Caridi on 11/01/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729